Citation Nr: 1726551	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  06-37 370	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a back disability, to include as secondary to service-connected prostatitis.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for a disability manifested by vertigo/dizziness and/or blackouts.

4.  Entitlement to service connection for a urinary disorder secondary to service-connected prostatitis.

5.  Entitlement to service connection for a gastrointestinal disability, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Adam R. Luck, Esq.


ATTORNEY FOR THE BOARD

K. Josey, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from January 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2003 and July 2005 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Board previously considered this case April 2016, when it vacated an October 2010 Board decision denying the claims of entitlement to service connection for a back disability, hearing loss, urinary tract infections, vertigo and blackouts, and migraine headaches.  The case was remanded for Agency of Original Jurisdiction (AOJ) development and has been returned to the Board at this time for further appellate review.

The issues of service connection for a back disability and for a gastrointestinal disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability for VA purposes.

2.  There is no diagnosis in the record accounting for the Veteran's vertigo and blackout symptoms.

3.  There is evidence in the record of a medical nexus between the Veteran's urinary disorder and his service-connected prostatitis.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.385 (2016).

2.  The criteria for service connection for vertigo and blackouts have not been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.

3.  The criteria for service connection for a urinary disorder have been met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the instant case, VA provided adequate notice respecting the issues on appeal in letters to the Veteran in October 2002, December 2004, and August 2006.

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in obtaining relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service, VA, and private treatment records are associated with the claims file.  VA also provided relevant and adequate examinations in March 2012, June 2016, and July 2016.

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims that are the subjects of this appeal.  Therefore, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the current disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 38 C.F.R. § 3.303, Hickson v. West, 12 Vet. App. 247, 252-53 (1999).  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may be granted on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-14 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995).  


A.  Hearing Loss

The Veteran seeks service connection for hearing loss due to noise exposure during service.  VA concedes exposure to acoustic trauma based on the Veteran's work as a jet mechanic during service.  

For purposes of the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993); 38 C.F.R. § 3.385.

The failure to meet these criteria at the time of a Veteran's separation from active service is not necessarily a bar to service connection for hearing loss disability.  A claimant "may nevertheless establish service connection for a current hearing loss disability by submitting evidence that the current disability is related to service."  Hensley, 5 Vet. App. at 160.

The Veteran underwent a VA audiological examination in June 2016.  The examiner noted that the Veteran's previous hearing tests indicated mild hearing loss (30 decibels) at 6000 Hertz in the right ear in September 1981, three months prior to entry into military service.  However, as a hearing test in February 1982, soon after entry into service, returned normal results at all frequencies, the examiner concluded that the previously documented hearing loss was transient and considered all hearing thresholds normal at entry into service.  Two other audiograms administered during service, in September 1982 and September 1984, also returned results within normal limits.  The Board further notes that for a hearing loss disability to have pre-existed service, the level of hearing impairment must meet the criteria to be considered a "disability" under section 3.385, which the mild hearing loss at 6000 Hertz does not.  See McKinney v. McDonald, 28 Vet. App. 15 (2016).  Accordingly, the Veteran's claim must be addressed only on the basis of direct service connection, and not aggravation of a pre-existing disability.

The June 2016 VA examination returned the following results:


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Speech Discrimination
RIGHT
15
15
25
25
35
100%
LEFT
15
15
15
25
30
94%

Under section 3.385 of the VA regulations, which governs service connection for hearing loss, these results do not meet the criteria for a diagnosis of hearing loss in either ear.  

Without a diagnosis, the Veteran's service connection claim for hearing loss must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  The Board does not reach the question of whether the other two elements have been met in this case, as analysis of those elements is moot in light of the Board's findings above.  

B.  Vertigo and Blackouts

The Veteran seeks service connection for vertigo and blackouts.  The record reflects many reports from the Veteran of occasional blurry vision, sudden dizziness, and abrupt loss of consciousness, such as fainting or blacking out.  The Veteran reported that these began after service.  The Veteran described these spells as brief but occurring randomly, without any ascertainable triggers.  Although the Veteran made some of these reports at the Dallas VA Medical Center, there is no diagnosis in his VA treatment records regarding these symptoms.  However, there are also records, such as a January 2016 routine visit and an April 2015 clinic visit, wherein the Veteran reported no dizziness or seizure when prompted.

There is a December 2000 record of the Veteran's visit to a neurologist, who noted a possibility of post-traumatic seizure disorder.  However, no testing at that time showed any abnormalities, and no further diagnostic testing appears in the record.  No diagnosis of a neurological disorder was made regarding the Veteran's symptoms.

In March 2012, the Veteran underwent a VA traumatic brain injury (TBI) examination.  The examiner identified TBI from a fall in 1984 during service at Shaw Air Force Base (AFB), but diagnosed only headaches as residuals of the TBI.  The examiner did not identify dizziness/vertigo or seizures as being associated with the Veteran's TBI. 

The Veteran underwent inner ear conditions and seizure disorder VA examinations in June 2016 to determine whether he has a disability manifested by vertigo and blackouts.  The examiner opined that, based on his examination of the Veteran and his review of the Veteran's claims file, there was no evidence supporting a diagnosis that would definitively account for the Veteran's vertigo and blackout symptoms, and nothing associated those symptoms with the Veteran's head trauma documented in service.

Again, without a diagnosis of a current disability, the Veteran's service connection claim for vertigo and blackouts must be denied.  See 38 C.F.R. §§ 3.102, 3.303; see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (existence of a current disability is the cornerstone of a claim for VA disability compensation).  

C.  Urinary Disorder

The Veteran initially filed a claim for compensation for "kidney-UTIs."  He was treated during service for a urinary tract infection (UTI), in December 1982, but his service treatment records also reflect several complaints of trouble voiding, pyuria, increased frequency, and dysuria throughout service.  Further, his VA treatment records reflect complaints of and treatment for urinary urgency, incontinence, increased frequency at night, and dysuria.  

The Board notes the Veteran is only competent to identify and explain the symptoms that he observes and experiences, and lacks the legal or medical knowledge to narrow the universe of his claim or his current condition to UTIs.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board recharacterizes his claim of service connection for UTIs as one of service connection for a urinary disorder.

The Veteran underwent a VA male reproductive system examination in July 2016, which included examination for a voiding dysfunction.  The examiner noted the Veteran's service-connected prostatitis, as well as his history of and treatment for worsening chronic urinary symptoms, including urinary frequency and urgency.  The examiner noted treatment using oxybutynin for overactive bladder, as well as an assessment of occasional urge incontinence.  The examiner also noted the Veteran's need to change absorbent material more than four times per day due to incontinence, which is also reflected in his VA treatment records.  The examiner opined that the etiology of the Veteran's voiding dysfunction is prostatitis, and that this causes urine leakage, increased urinary frequency both during the day and at night, and obstructed voiding.  

It is unclear if the urinary disorder referenced by the examiner is a separate disability from the prostatitis or if it simply refers to the symptoms of urinary frequency, urgency, and nocturia for which the Veteran is already compensated as these are the symptoms of his already service-connected prostatitis disability.  To the extent that there is a distinct disability of "urinary disorder" manifested by urinary frequency, urgency, nocturia and urge incontinence which is not encompassed by the already service-connected prostatitis, the Board finds service connection is warranted for such "urinary disorder" as the examiner opined that the Veteran's service-connected prostatitis at least as likely as not caused his current urinary disorder, noting that there was no other explanation for the urinary symptoms.  Therefore, the Board finds that the elements of service connection for a urinary disorder characterized by urinary frequency, urgency, nocturia and urge incontinence have been met.



ORDER

Service connection for hearing loss is denied.

Service connection for vertigo and blackouts is denied.

Service connection for a urinary disorder is granted.


REMAND

The Veteran seeks service connection for a back disability and a gastrointestinal disability.  

As for the Veteran's back disability claim, he has reported two in-service incidents in which he hurt his back.  First, he described in an August 2002 written statement a fall from the second floor to the first at Shaw Air Force Base (AFB) that resulted in hospitalization.  He reported a history of severe back pain since that fall.  He later reported that his back pain continued after service during a period of incarceration; the medical records from University of Texas Medical Branch Correctional Managed Care (UTMB) reflect complaints of back pain.

In July 2016, the Veteran underwent a VA spine examination.  The examiner took a medical history in which the Veteran reported exertional "tightness, stiffness, and soreness" in his back after service, which continues to the present and is more exaggerated in the mornings.  The Veteran reported that, during service, he was climbing stairs to access the engine of a KC-10 when he slipped and strained his back.  He reported that the continual back pain began after that slip.  The examiner diagnosed a lumbosacral strain.

The examiner opined that the Veteran's back disability was less likely than not caused by his active military service.  The examiner based this opinion on the lack of clinical notation of back pain in the Veteran's service treatment records, separation examination, or VA treatment records.  The examiner noted only that there was a March 2013 reference to chronic lower back pain, but that it did not document how long the pain had been present.  This basis disregards the complaints of back pain documented in the Veteran's UTMB records, in the Veteran's VA treatment records (where, for example, in a February 2017 treatment visit, the Veteran reported lower back pain for more than 30 years), and in the Veteran's service treatment records, where there is an August 1983 documentation of acute lumbago.  The examiner also disregarded the Veteran's competent lay reports of back pain beginning during service and continuing thereafter.  Therefore, the Board finds that this opinion is inadequate.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (that reports of symptomatology are not supported by contemporaneous clinical evidence does not render them inherently not credible).  In other words, the examiner appeared to impermissibly dismiss the Veteran's otherwise competent and credible reports of continued problems with his back after the initial injuries solely because these complaints were not documented in service treatment records.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

As for the Veteran's gastrointestinal disability claim, the March 2012 VA examiner identified diagnoses of a duodenal ulcer and chronic constipation.  The medical records from the Veteran's incarceration reflect complaints of chronic constipation over a period of a year.  The March 2012 VA examiner opined that the peptic ulcer disease had resolved, and that the chronic constipation was not caused by the Veteran's service because it did not manifest while in service.  The examiner did not address whether chronic constipation can have its onset years after its cause.  The February 2017 VA examiner, who identified diagnoses of duodenal ulcer and chronic constipation, only addressed whether these two conditions were caused or aggravated by the Veteran's service-connected tension headaches, and not by his service-connected prostatitis.  These opinions are therefore inadequate.  

Therefore, the Board finds that a remand is necessary in order to obtain VA opinions that address the above deficiencies.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise).  The Board notes that the existence of current disabilities is not at issue in this case; therefore, the Board finds that supplemental medical opinions, rather than new VA examinations, are appropriate.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all VA treatment records from the Dallas VA Medical Centers, and/or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Forward the claims file to an appropriate VA clinician who has not previously examined this Veteran for his back disability.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's back disability was caused, at least in part, by his military service, to include specifically the fall at Shaw AFB and/or the slip while working on the KC-10.  

In providing the requested opinion, the examiner must consider the Veteran's competent statements regarding continued back pain and limitation on activity subsequent to the in-service injury.

The examiner should also opine as to whether the back disability is at least as likely (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected prostatitis.  

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

3.  Forward the claims file to an appropriate VA clinician who has not previously examined this Veteran for his gastrointestinal disability.  After reviewing the claims file, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's gastrointestinal disability was caused by or had its onset during his military service.  

The examiner must also opine whether the gastrointestinal disability is at least as likely (a) caused by; or (b) aggravated (i.e., worsened beyond the normal progression of the disease) by the Veteran's service-connected disabilities, to include prostatitis, and the course of treatment provided to the Veteran for those disabilities.  

The medical opinion report must include a complete rationale for all opinions expressed.  If any of the above issues cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

4.  Following the above indicated development, the AOJ should review the claims file and readjudicate the Veteran's claims for service connection for his back disability and gastrointestinal disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


